11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT
In the matter of the Estate of                * From the County
J.L. Beasley, deceased,                         Court of Jones County,
                                               Trial Court No. 11-6985

No. 11-12-00173-CV                            * May 22, 2014

                                             * Memorandum Opinion by Willson, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the judgment of the trial court as it pertains to those issues that involve the
barn and the boundaries of the two tracts of land. The cause is remanded so that the
trial court can determine the precise location of the barn on the 320-acre tract of
land, in addition to each party’s interest in the barn, and so that the trial court can
provide a sufficient description of the properties each party received under J.L.
Beasley’s will with such description being precise enough for recording and
enforcement. The remainder of the trial court’s judgment is affirmed. The costs
incurred by reason of this appeal are taxed 50% against Kelly Ashworth Stovall and
50% against Judy Beasley Cooley.